Citation Nr: 0609881	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 RO decision which, in pertinent part, 
denied service connection for a left knee disability and a 
low back disability, both claimed as secondary to a service-
connected right knee disability.  In November 2005, the 
veteran testified at a Travel Board hearing.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for service connection.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran seeks service connection for a left knee 
disability and a low back disability, with both conditions 
claimed as secondary to a service-connected right knee 
disability.  Upon review of the claims file, the Board notes 
that at the veteran's November 2005 hearing, he testified 
regarding the existence of current treatment records from his 
physician which were pertinent to the conditions at issue.  
These records do not appear to have been associated with the 
claims file.  

Prior to further adjudication of the claims, an attempt 
should be made to obtain all outstanding treatment records.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187-88 (2002).  

Additionally, a current VA examination would be beneficial in 
resolving the veteran's claims.  Under 38 C.F.R. § 3.310(a), 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists, and (2) that the current 
disability was either (a) proximately caused by, or (b) 
proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Competent medical evidence of record does not adequately 
address the question of whether the veteran's claimed back 
and left knee disabilities were caused by or aggravated by 
his service-connected right knee disability.  VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  Prior to further adjudication of the claims, a VA 
examination is needed which addresses the likelihood of 
whether the veteran's back and left knee disabilities were 
caused by or aggravated by his service-connected right knee 
disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following actions:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his left knee, right 
knee, and low back disabilities from 2003 
to the present.  The RO should then 
obtain copies of the related medical 
records which are not already associated 
with the claims file.  The veteran is 
asked to obtain these records himself, if 
possible, to expedite the claims.  

2.  After all available records are 
associated with the veteran's claims 
file, the RO should schedule the veteran 
for a VA examination to determine the 
current diagnoses of his claimed back and 
left knee disabilities and whether any of 
the diagnosed disabilities are related to 
his service-connected right knee 
disability.  The claims folder and a copy 
of this REMAND should be made available 
to the examiner for review.  The examiner 
should provide a diagnosis or diagnoses 
of the veteran's current claimed back and 
left knee disabilities.  For each 
diagnosis, the examiner should also 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is caused by his service-
connected right knee disability, or is 
aggravated by (i.e., increased in 
disability by) his service-connected 
right knee disability.  

If the examiner determines that any 
diagnosed back or left knee disability is 
aggravated by the service-connected right 
knee disability, the examiner should 
indicate the extent of such aggravation.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, and in doing so the 
RO should take into account all evidence 
submitted since the February 2004 
statement of the case.

4.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  
    
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


